Citation Nr: 1421712	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  11-18 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to January 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran does not have hypertension that was incurred in, as a result of, or aggravated by service or any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he has hypertension due to his service, to include as a result of or aggravated by his service-connected disabilities, including diabetes, coronary artery disease, and nephropathy.

For VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may also be granted on a presumptive basis for certain chronic diseases, including cardiovascular-renal disease, if shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  It is noted that in 38 C.F.R. § 3.309, the term cardiovascular-renal disease applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease, and that since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the one-year period following separation will be given the same benefit of service connection as any of the other chronic diseases listed in that section.  For a compensable rating for hypertension, diastolic pressure must be predominantly 100 or more, or systolic pressure must be predominantly 160 or more, or the veteran must have a history of diastolic pressure predominantly 100 or more and require continuous medication for control.  38 C.F.R. § 4.104 (2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

In June 2009 a VA examiner opined that the Veteran's hypertension was not caused by his diabetes but was aggravated by it.  The nurse practitioner noted elevated blood urea nitrogen (BUN) to creatine.

In December 2009 the Veteran was afforded a VA examination; however, the examiner did not have access to the Veteran's claims file, although access to at least some of his VA treatment records was available.  The examiner noted that the Veteran's past blood pressure readings were well within normal limits with only a couple of close readings.  However, the examiner noted that the Veteran was on medications prescribed for other reasons that would also lower his blood pressure.  Blood pressure readings were 110/70, 100/68, 108/68.

In February 2010 a VA examiner reviewed the Veteran's file.  The examiner noted the Veteran's treatment records documented a hypertension diagnosis at least as early as 2003, although of the approximately 100 blood pressure readings in the system from December 2003 to December 2010 only two were above 145/85 and the majority were below 120/80.  The examiner noted the Veteran had been diagnosed with coronary artery disease in 1983 and had been on medications for the heart that also treat blood pressure for many years.  The examiner stated that without the Veteran stopping taking the heart medication, it would be speculative to say whether the Veteran has hypertension.  The examiner noted that patients with coronary artery disease are commonly placed on cardiac medications that are also blood pressure medications even in the absence of hypertension and the patient gets labeled as having hypertension along the line solely because of the medication.

The examiner opined that if the Veteran does have hypertension, it would have been diagnosed well before his proteinuria.  Therefore, the hypertension would not have been caused by his nephropathy.  The examiner further opined that the Veteran's blood pressures have been well-controlled since the onset of his nephropathy and therefore his nephropathy has not aggravated his blood pressure.  Also, the examiner stated that coronary artery disease does not cause or aggravate hypertension.

The Veteran underwent another VA examination in May 2011.  The examiner opined that the Veteran does have hypertension, explaining that his blood pressure has been borderline elevated in the past even on medication that reduces blood pressure.

The examiner further opined that it is unlikely that the Veteran's hypertension was aggravated beyond normal progression by his diabetes nephropathy because his blood pressures and renal disease have been under excellent control.  The examiner stated that there has been no worsening of the Veteran's hypertension since he was diagnosed with nephropathy and in fact his blood pressures have improved such that his medications had been reduced over the past several years to avoid hypotension.

In January 2013 the Veteran underwent another VA examination.  The examiner noted that the Veteran's hypertension had been well-controlled for about eight years, as has his A1C and renal functions.  The examiner opined that the Veteran's hypertension is less likely as not caused by his nephropathy and has not been aggravated beyond normal progression by his nephropathy.

In July 2011 the Veteran's private cardiologist opined that the Veteran's hypertension had been either caused or permanently aggravated by his diabetic nephropathy.  The cardiologist cited the Veteran's chronic renal insufficiency, diabetes, and congestive heart failure.

First, the Board finds that the evidence does not show that the Veteran had hypertension manifest to a degree of 10 percent or more within one year following his separation from active service.  At the time of the Veteran's 1966 discharge, he denied a history of high blood pressure and his blood pressure was recorded to be 120/74 on his discharge examination.  Medical records do not suggest a diagnosis of hypertension until at least 2003.  Although at other VA examinations the Veteran offered a similar timeline, he suggested in May 2011 he was first told he had hypertension in 1982 at the time of his first myocardial infarction.  Regardless, no evidence suggests an onset within a year of his 1966 discharge.  Therefore, the Veteran is not entitled to presumptive service connection.

The Board further finds the Veteran's hypertension was not caused by or aggravated by his service or any service-connected disability, to include diabetes mellitus, coronary artery disease, and diabetic nephropathy.  The Board acknowledges the opinion of the Veteran's private cardiologist, but finds it is entitled to less probative weight than the opinions of the February 2010, May 2011, and January 2013 VA examiners.

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The June 2009 VA nurse who opined that the Veteran's hypertension has been aggravated by his diabetes cited only his elevated BUN to creatine ratio.  The Veteran's private cardiologist, who opined that the Veteran's hypertension was caused or aggravated by his diabetic nephropathy, also cited the Veteran's chronic renal insufficiency.  However, neither offered a further explanation of their opinion, including discussing the onset of each of the conditions and examining any change over time in the Veteran's blood pressure readings.  It is also unclear what medical records the Veteran's private cardiologist had available for review.

In contrast, the Board finds that the evidence shows that the February 2010, May 2011, and January 2013 VA examiners all reviewed the Veteran's claims file and supported their opinion that the Veteran's hypertension was not caused or aggravated by his nephropathy with well-reasoned rationale.  Specifically, all three explained that a review of the records shows that the Veteran's blood pressures have been well-controlled since the onset of his nephropathy.  The May 2011 VA examiner noted that the Veteran's blood pressures had actually improved during that time such that his medication had to be reduced to avoid hypotension.  Thus, the most probative evidence of record supports that there has not been a permanent aggravation in the Veteran's hypertension.

The evidence also suggests that the Veteran's nephropathy had its onset after the Veteran's hypertension and thus could not have caused the Veteran's hypertension.  While noting that the blood pressure reducing properties of the Veteran's long-term heard medications prevent determining if and exactly when the Veteran first showed hypertension, the February 2010 VA examiner nonetheless opined that if the Veteran has hypertension it would have been diagnosed well before his proteinuria.  Therefore, the evidence does not support that the Veteran's nephropathy caused the Veteran's hypertension.

The evidence also does not support that any of the Veteran's other service-connected conditions caused or aggravated his hypertension.  The February 2010 VA examiner specifically noted that coronary artery disease does not cause or aggravate hypertension.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim service connection for hypertension must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in March 2009, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate a service connection claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the letter specifically mentioned only the Veteran's claim for service connection for diabetes, a kidney condition, and coronary artery disease, those conditions were adjudicated alongside the Veteran's hypertension claim.  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a number of VA medical examinations, including in May 2011 and January 2013.  The examiners, medical professionals, obtained an accurate history and listened to the Veteran's assertions.  They provided adequate rationale with their opinions.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for hypertension is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


